IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

MICHELLE FLORES,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-5517

COMPASS
GROUP/GALLAGHER
BASSETT SERVICES, INC.,

      Appellees.


_____________________________/

Opinion filed June 24, 2016.

An appeal from an order of the Judge of Compensation Claims.
Mary A. D'Ambrosio, Judge.

Date of Accident: January 31, 2012.

Rodrigo L. Saavedra, Jr., of Rodrigo L. Saavedra, Jr., P.A., Fort Lauderdale, for
Appellant.

Juan Carlos Garcia of Quintairos, Prieto, Wood & Boyer, P.A., Tampa, and Annie
Kwong of Quintairos, Prieto, Wood & Boyer, P.A., Orlando, for Appellees.




PER CURIAM.

      This court having received Appellees’ notice of intent not to file an answer

brief in response to the court’s May 24, 2016, order that this case appears appropriate
for summary disposition pursuant to Florida Rule of Appellate Procedure 9.315(b),

based on the Supreme Court of Florida’s recent opinion in Castellanos v. Next Door

Co., 41 Fla. L. Weekly S197 (Fla. April 28, 2016), and finding that reversal is

warranted in light of that opinion, the order of the Judge of Compensation Claims is

REVERSED and this case is REMANDED for proceedings consistent with that

opinion.


ROBERTS, C.J., WOLF and RAY, JJ., CONCUR.




                                         2